January 15, 2019

 

United States Bankru ptc\/ Court
280 South First Street U n \'¥

nlied Smtoe t
ROOm 3035 Sai'r JC>SE_, C€ill'i‘orrna ,”g`:_."'
San Jose, CA. 95113

    

Subject: Creditor Add ress Change, Case Number 18~50398 (Tech$l'\op lnc, Bankruptcy)

`l`o Whom it may concern,

l arn a creditor in the subject case. Below is updated address information that | Would like
added to your records in relation to the case settlement

Previous Address:

Dean l\/lerrifield

14546 Northline Rd. Apt. 15
Southgate,l’\/Iichigan 48195
New Address:

Dean Nlerrifield

1199 l\leWell Lane
i\fledina, Ohio 44256

Please contact me if you have any questions

`rd s,
@7/%%

Dean l\/lerrifield

dmerriti@icload.co
Ph: (330) 321-2746

CaSe: 18-50398 Doc# 204 Filed: 01/22/19 Entered: 01/22/19 18:41:29 Page 1 of 1

